     Case 2:20-cv-01227-RFB-DJA Document 26 Filed 03/26/21 Page 1 of 2




 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    DESTINY CHAMPAGNE MILLER,                            Case No. 2:20-cv-01227-RFB-DJA
 7                           Plaintiff,
                                                           ORDER
 8           v.
 9    TARGET CORPORATION,
10                           Defendant.
11

12           Presently before the Court is Plaintiff Counsel’s Motion to Withdraw as Counsel (ECF

13   No. 23), filed on March 24, 2021.

14           Pursuant to Local Rule (“LR”) IA 11-6, “[n]o attorney may withdraw after appearing in a

15   case except by leave of Court after notice has been served on the affected client and opposing

16   counsel.” See LR IA 11-6(b). Having reviewed the motion, the Court finds that requirements of

17   LR IA 11-6(b) have been met. Breanna Hartmann indicates that due to irreconcilable differences

18   between Mainor Wirth, LLP and Ms. Miller, the representation has become unreasonably difficult

19   to continue and thus necessitates withdrawal. The Court will require that Plaintiff Destiny Miller

20   advise the Court if she will retain new counsel or proceed pro se by April 16, 2021. Filing a

21   notice of new counsel or intent to proceed pro se on or before April 16, 2021 is sufficient to

22   comply with the Court’s order. Failure to respond may result in a recommendation to the United

23   States District Judge assigned to this case that dispositive sanctions be issued, including dismissal

24   of this action.

25           IT IS THEREFORE ORDERED that Plaintiff Counsel’s Motion to Withdraw (ECF No.

26   23) is granted.

27           IT IS FURTHER ORDERED that Plaintiff Destiny Miller shall have until April 16,

28   2021 to advise the Court if she will retain new counsel or proceed pro se. Failure to notify the
     Case 2:20-cv-01227-RFB-DJA Document 26 Filed 03/26/21 Page 2 of 2




 1   Court as to its new representation may subject her to dispositive sanctions, including a

 2   recommendation for dismissal of this action.

 3          IT IS FURTHER ORDERED that the Clerk of the Court shall add the last known

 4   address of Plaintiff Destiny Champagne Miller to the civil docket and send a copy of this Order to

 5   Plaintiff’s last known address:

 6          Destiny Champagne Miller

 7          Clark County Detention Center -289101

 8          Inmate ID Number: 7762804

 9          330 S. Casino Center Blvd.

10          Las Vegas, NV 89101

11

12          DATED: March 26, 2021.

13

14

15                                                        DANIEL J. ALBREGTS
                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
